DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending in this application and were examined on their merits.

Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the Applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The disclosure is objected to because of the following informalities:  The Cross-Reference to Related Applications should be updated to indicate the Abandoned status of Application No. 14/904,628.  Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at Pg. 6 of the Specification.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of the terms ALTUGLAS™ and DULUX™, which are trade names or marks used in commerce, has been noted in this application.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Sylvestre (US 2011/0281295 A1) in view of Carter et al. (US 2014/0352762 A1) and Chuang et al. (US 2012/0199763 A1), Yui et al. (US 2013/0220416 A1) and Wilson (2010).

Sylvestre teaches cultivating algae by exposing them to a radiation source (natural light) in the presence of a liquid culture medium in a cultivation area comprising a substrate interposed between the cultivation area/pond (enclosure) and the solar radiation to partially cover the cultivation area; the substrate comprising at least one luminescent solar concentrator (LSC) to obtain an aqueous suspension of algal biomass (Pgs. 6-7, Paragraph [0112]-[0113] and Claims 1, 2, 3, 13 and 15).

The reference further teaches recovering the algal biomass (Pgs. 6-7, Claim 15 and 17), wherein the cultivation area can be a greenhouse, open pond or photobioreactor (Pg. 4, Paragraph [0093]).

The reference further teaches wherein the LSC is interposed (thus positioned on at least one outer side) between the cultivation area and solar light to totally or partially cover (and therefore be an integral part of) the cultivation area (Pg. 2, Paragraph [0022] and Fig. 1 and Claims 1-3).



The reference further teaches wherein the LSC forms a wall (thus totally) of the greenhouse (Pg. 6, Paragraph [0111] and wherein the LSC comprises at least one photoluminescent compound having an absorption range within the range of solar radiation, capable of activating photosynthesis (and therefore capable of activating photosynthesis at PARs of 400-700 nm) and activating a photovoltaic (PV) cell, specifically the perylene photoluminescent compound LUMOGEN™ (Pg. 3, Paragraphs [0058]-[0077).

With regard to Claims 3 and 13, Sylvestre teaches solar light as the radiation source (Pg. 6, Paragraph [0112]).

With regard to Claims 4 and 13, Sylvestre teaches the LSC is interposed (thus positioned only on at least one outer side) between the cultivation area and solar light to totally or partially cover (and therefore be an integral part of) the cultivation area (Pg. 2, Paragraph [0022] and Fig. 1 and Claims 1-3).

With regard to Claims 5 and 13, Sylvestre teaches wherein the LSC forms a wall (thus totally) of the greenhouse (Pg. 6, Paragraph [0111]).

With regard to Claim 10, Sylvestre teaches the LSC forms a wall (thus totally) of the greenhouse (Pg. 6, Paragraph [0111]),
and is interposed (thus positioned on at least one outer side) between the cultivation area and solar light to totally or partially cover (and therefore be an integral part of) the cultivation area (Pg. 2, Paragraph [0022] and Fig. 1 and Claims 1-3).

With regard to Claims 6, 8, 10, 11 and 13, Sylvestre teaches the perylene photoluminescent compound LUMOGEN™ (Pg. 3, Paragraphs [0065] and [0068).

With regard to Claims 15 and 16, Sylvestre teaches the LSC is interposed (thus positioned on at least one outer side) between the cultivation area and solar light to totally or partially cover (and therefore be an integral part of) the cultivation area (Pg. 2, Paragraph [0022] and Fig. 1 and Claims 1-3).

Sylvestre does not teach a process wherein the process is used to cultivate plants, as required by Claim 1;
wherein the LSC comprises at least one PV cell to produce electric energy, as required by Claims 1 and 2;
wherein the emission range capable of activating the PV cell is superimposable with respect to a maximum quantum efficiency of the PV cell, as now required by Claim 1;
recovering (obtaining) and using the electric energy from the PV cell to cultivate plants or algae, as required by Claims 1 and 2;
wherein the LSC comprises a matrix of transparent polymers and transparent glass, as required by Claim 2;
wherein the photoluminescent compound is present in or on the matrix of transparent material of the LSC in an amount ranging from 0.1 g per surface unit to 5 g per surface unit, said surface unit being the surface of the matrix expressed as m2, as required by Claims 1 and 2;
wherein said process obtains the aqueous suspension of algal biomass or plants and the electric energy without negatively interfering with the growth of the algae or plants; as required by Claims 11, 12 and 14;
wherein said at least one photovoltaic (PV) cell is positioned only on the at least one outer side of the at least one luminescent solar concentrator, as required by Claims 7, 9, 15 and 16;
or wherein the photoluminescent compound is present in or on the matrix of transparent material of the LSC in an amount ranging from 0.1 g per surface unit to 5 g per surface unit, said surface unit being the surface of the matrix expressed as m2, as required by Claims 15 and 16.

Carter et al. teaches an LSC for use in greenhouses and agricultural covers (Pg. 1, Paragraph [0005]) comprising a photoluminescent compound, such as the perylene compound LUMOGEN™ 305 at a concentration of 0.0006 wt.% (Pg. 2, Paragraph [0036] and Pg. 4, Paragraph [0049]), a photovoltaic (PV) cell (Fig. 2, #203 and Pg. 2, Paragraph [0028]);
 a transparent glass or plastic substrate and a luminescent sheet comprising the photoluminescent compound, and acrylic, polycarbonate or PMMA (Pg. 2, Paragraphs [0027], [0028] and [0034] and Fig. 1 and Pg. 4, Paragraph [0049]);
 and wherein the LSC is configured to produce power without harming (negatively interfering with) plant growth (Pg. 1, Paragraph [0004]).

Chuang et al. teaches a PV greenhouse with at least one thin-film solar cell module mounted on the roof, and the “thin-film solar cell module is useful in converting solar energy within a pre-selected light band of sunlight into electricity and simultaneously the light which is not absorbed by the thin-film solar cell module . . . can be utilized by plants or crops for photosynthesis” (Pg. 1, Paragraph [0013]).  

Chuang et al. further teaches the greenhouse may include ventilation fans, LED lights, and an auto-sprinkling system (Pg. 2, Paragraphs [0023]-[0024]) and that, “All the electronic equipment, such as the ventilation fan, a cooling apparatus, the heater, a humidifier, the sprinkler, the LED light, in the photovoltaic greenhouse 1 may be powered by the thin-film solar cell module 20.  In addition to the energy saving, light-band-modifying, self-supportive advantageous, the photovoltaic greenhouse 1 of the present invention may serve as a power plant....” (Pg. 2, Paragraph [0030]).

Yui et al. teaches a solar (PV) cell module comprising a photoluminescent (fluorescent) substance which has an emission range (spectrum) which is superimposable with respect to a maximum quantum efficiency area of the PV cell (Pg. 3, Paragraph [0051] and Pg. 1, Paragraph [0021] and Fig. 4).

Wilson teaches the photoluminescent perylene compound LUMOGEN™ Rot 305 (Pg. 43, Tables 2.1 and 2.2); wherein the compound is used in LSC sheets (Pg. 81, Lines 8-10) and wherein 1.4 g/m2 is utilized (Pg. 255, Lines 4-7).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sylvestre for cultivating algae in the presence of a liquid culture medium in a cultivation area comprising at least one luminescent solar concentrator (LSC) with the use of the power generating LSC for plant growth as taught by Carter et al. with the method of generating PV electrical power to power equipment, such as ventilation fans, cooling apparatus and/or sprinklers as taught by Chuang et al. because this would provide a source of power for both plant/algae cultivation and electrical power for running appliances useful in said cultivation.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to realize the benefits taught by Chuang, such as energy savings and the ability to be self-supporting.  There would have been a reasonable expectation of success in making these modifications because all of the references are drawn to the same field of endeavor, that is, the use of LSCs in photosynthesizing plant/algae cultivation and is no more than the predictable use of prior art elements according to their established functions.




It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sylvestre, Carter et al. and Chuang et al. for cultivating algae in the presence of a liquid culture medium in a cultivation area comprising at least one, power generating, luminescent solar concentrator (LSC) with the use of a solar (PV) cell module which has an emission range (spectrum) which is superimposable with respect to a maximum quantum efficiency area of the PV cell because this will allow the light emitted by the photoluminescent compound to be converted to a second light beam to which the solar cells are sensitive, thereby efficiently converting light energy emitted by the photoluminescent compound into power.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to efficiently process light energy into useable power.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, the use of LSCs in photosynthesizing plant/algae cultivation and/or power generation and is no more than the predictable use of prior art elements according to their established functions.






It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sylvestre, Carter et al. and Chuang et al. for cultivating algae in the presence of a liquid culture medium in a cultivation area comprising at least one, power generating, luminescent solar concentrator (LSC) comprising the photoluminescent compound LUMOGEN™ 305 to
use the LUMOGEN™ 305 in the LSC sheet at a concentration of 1.4 g/m2 as taught by Wilson because the reference teaches that this is a suitable concentration of the photoluminescent compound LUMOGEN™ 305 for use in a LSC sheet.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a suitable amount of photoluminescent compound in the LSC.  There would have been a reasonable expectation of success in making this modification because Sylvestre teaches the perylene photoluminescent compound LUMOGEN™, Carter et al. teaches an LSC for use in greenhouses and agricultural covers (Pg. 1, Paragraph [0005]) comprising a photoluminescent compound, such as the perylene compound LUMOGEN™ 305 at a concentration of 0.0006 wt.% and Wilson teaches the use the LUMOGEN™ 305 in the LSC sheet at a concentration of 1.4 g/m2.





With regard to the limitations of Claims 1 and 2 of positioning of the at least one photovoltaic (PV) cell only on the at least one outer side of the at least one luminescent solar concentrator, those of ordinary skill in the art would have found this to be obvious as this would place the PV cell in an area to be first contacted by solar energy and motivation to do so would be from allowing the full force of the solar radiation to contact the PV cell rather than a weaker filtered form. There would have been a reasonable expectation of success in making these modifications because all of the references are drawn to the same field of endeavor, that is, the use of LSCs in photosynthesizing plant/algae cultivation.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The Examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/16/2020